DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2020, 06/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recite “a plurality of rotating electrical machines configured to receive the power from the MVDC bus, the rotating electrical machines arranged in a cascaded configuration, one of the rotating electrical machines configured to act as a slave to another of the rotating electrical machines” is unclear how a plurality of rotating electrical machine is arranged in a cascaded configuration, and how one of the rotating 
Since claims 2-7, 9-14 and 16-20 depend from claims 1, 8, 15 and do not cure the deficiencies of claims 1, 8, 15 and they are rejected for the same reason.
Allowable Subject Matter
Claims 1, 8 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kilgore (US 3,975,646) discloses a system [Fig. 1] comprising: a sources [not show] configured to provide power to a bus [10], a plurality of rotating electrical machines [14, 24] configured to receive the power from the bus [see Fig. 1], the rotating electrical machines arranged in a cascaded configuration [Col. 4, lines 22-26], one of the rotating electrical machines configured to act as a slave to another of the rotating electrical machines [the rotating machine 14 coupled to power supply directly, it is considered a master and the rotating machine 24 coupled to power supply indirectly, it is considered a slave, see Fig. 1].
Kilgore does not disclose a source configured to provide power to a medium-voltage direct current (MVDC) bus; and each rotating electrical machine mechanically connected to an inertial energy storage; and a plurality of isolated battery or ultra-capacitor subsystems electrically connected to each rotating electrical machine, the 
Beach (US 10,450,080) discloses a system [Fig. 1] comprising: a source [104] configured to provide power to a medium-voltage direct current (MVDC) bus [112]; a plurality of rotating electrical machines configured to receive the power from the MVDC bus [each rotating machine 110 coupled to MVDC bus 112 via inverter 106], the rotating electrical machines arranged in a cascaded configuration [see Figs.1, 2]
Beach does not disclose a plurality of isolated battery or ultra-capacitor subsystems electrically connected to each rotating electrical machine, the battery or ultra-capacitor subsystems configured to receive electrical energy from and provide electrical energy to each rotating electrical machine and the connected inertial energy storage.
Kuznetsov (US 2014/0346868) discloses a system [Fig.  3] comprising a source [204] configured to provide power to a bus [see Fig. 3]; a rotating electrical machine configured to receive the power from the bus [see Fig. 3], a battery or ultra-capacitor subsystem electrically connected to the rotating electrical machine, the battery or ultra-capacitor subsystem configured to receive electrical energy from and provide electrical energy to the rotating electrical machine and the connected inertial energy storage [see Fig. 3].
Kuznetsov does not disclose a source configured to provide power to a medium-voltage direct current (MVDC) bus; a plurality of rotating electrical machines configured to receive the power from the MVDC bus, the rotating electrical machines arranged in a .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836